Citation Nr: 1038919	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from September 1982 to September 
1986, and from March 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, on 
brokerage for the RO in Indianapolis, Indiana.

This case was previously before the Board in August 2009, and 
remanded to schedule the appellant for a hearing.  The appellant 
was scheduled for a videoconference hearing in November 2009.  In 
a November 2009 letter, the appellant's representative withdrew 
the hearing request.  Accordingly, the appellant's hearing 
request is deemed to be withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In February 2010, the Board received a letter dated in January 
2010 from T.J.M., M.D., pertaining to the etiology of the 
appellant's back condition.  The Board notes that VA regulations 
require that pertinent evidence submitted by the appellant must 
be referred to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case (SSOC) unless 
this procedural right is waived in writing by the appellant or 
his representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  The 
appellant and his representative did not submit a waiver of RO 
adjudication of the evidence.  In a September 2010 brief, the 
appellant's representative specifically requested that the case 
be remanded to the RO for adjudication.  Thus, the Board finds 
that the case must be remanded to the RO for reajudication of the 
claim, including consideration of the January 2010 letter from 
Dr. T.J.M.


Based upon its review of the appellant's claims folder, the Board 
also finds there is a further duty to assist the appellant with 
his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
medical evidence which suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits may 
trigger VA's duty to provide a medical opinion.  The Court has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or ordering 
another medical examination.  See Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990) (noting that remand may be required if the 
record before the Board contains insufficient medical information 
for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 
(1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

A February 2006 private medical record from Memorial Hospital 
reflects that the appellant had Grade II L5 spondylolisthesis 
with bilateral L5 spondylolysis defects, L5-S1 degenerative disc 
disease with multilevel degenerative facet joint changes, and L5-
S1 neural foraminal stenosis with impingement of the L5 nerve 
roots bilaterally.  The appellant contends that he injured his 
low back during service when he fell on his back from a bunk bed.  
See May 2008 substantive appeal.  An April 1984 service treatment 
record indicates the appellant fell out of his bunk bed during 
service, striking his right side posterior to the iliac crest.  A 
February 1994 medical record indicated that the appellant 
reported having had a slipped disc in his lower left back since 
high school, and that he fell on his back when he was 8.  An 
April 2004 letter from G.M., M.D., reflects that the appellant 
had spondylolisthesis of his L5-S1 level.  Dr. G.M. noted that 
this was a congenital problem and probably had not changed much 
since birth.  The January 2010 letter from Dr. T.J.M. stated that 
the appellant had a history of back pain, which although 
congenital, may have been exacerbated by a fall on the ship 
during active duty.  Dr. T.J.M.'s statements suggest the 
appellant's low back condition may have been aggravated by a fall 
during active duty.  The appellant was not provided with a VA 
opinion on whether there is a medical nexus between the low back 
condition and service, to include whether a pre-existing low back 
condition was chronically aggravated by service.  Such opinion 
would be useful in adjudication of the appeal.

The Board additionally notes that Dr. T.J.M. has not been 
afforded an opportunity to provide a rationale for his opinion, 
as well as a copy of all treatment reports of the Veteran for a 
low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact T.J.M., M.D. and request that he 
provide a rationale for his opinion provided 
in a January 2010 statement as to the 
congenital etiology of the Veteran's current 
back disability, and aggravation/exacerbation 
thereof in service.  Dr. T.M.J. should also 
be requested to provide a copy of all reports 
of treatment of the Veteran for a back 
disability.

2.  After affording the appropriate period 
for response, the appellant should be 
scheduled for an appropriate VA examination 
to determine whether he has a current low 
back disability related to service.  
Following clinical examination of the 
appellant, and review of the claims file, the 
examiner should provide an opinion as to 
whether there is clear and unmistakable 
evidence that a low back disability existed 
prior to service, whether there is clear and 
unmistakable evidence that a pre-existing low 
back disability was chronically aggravated by 
service, or whether it is at least as likely 
as not that any current low back disability 
is etiologically related to service, to 
include the fall noted in the April 1984 
service treatment record.  

The claims folder must be made available to 
the clinician for review in conjunction with 
the examination, the clinician should review 
the claims folder, and this fact should be 
noted in the accompanying medical report.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for a low back disability.  If the benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 

